 1 COLLINS & KHAN LLP
   MARC A. COLLINS (SBN 136769)
 2 AZIM KHANMOHAMED (SBN 277717)
   R. MICHAEL COLLUM (SBN 145105)
 3 3435 Wilshire Blvd., Ste. 2600
   Los Angeles, CA 90010-2246
 4 Telephone: 323.549.0700
   Facsimile: 323.549.0707
 5
   Attorneys for Defendant
 6 DOCTOR’S ASSOCIATES, INC.
 7
                              UNITED STATES DISTRICT COURT
 8
                             EASTERN DISTRICT OF CALIFORNIA
 9
10 CYNTHIA HOPSON, an individual,              Case No. 2-19-cv-01819-MCE-AC
                                               Hon. Morrison C. England, Jr.
11                                             Courtroom 7
                Plaintiff,
12                                             ORDER ON STIPULATION TO
                                               EXTEND TIME TO RESPOND TO
13      v.                                     COMPLAINT
14
   VFC PROPERTIES 25 LLC, JAMES
15 FITZGERALD KELLY, DOCTOR’S
   ASSOCIATES, INC., as an entity and
16 doing business as “Subway # 17983”; and
   DOES 1 through 50, inclusive.               Complaint Filed:     September 12, 2019
17                                             Trial Date:          None Set
                Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                              1
                              ORDER ON STIPULATION TO EXTEND TIME
                                   TO RESPOND TO COMPLAINT
 1        The Court, having considered the Stipulation of Plaintiff Cynthia Hopson and
 2 Defendant Doctor’s Associates, Inc. to extend the time for the filing of a response by
 3 Defendant Doctor’s Associates, Inc., and good cause appearing, the time for Defendant
 4 Doctor’s Associates, Inc. to respond to Plaintiff’s Complaint is hereby extended from
 5 October 15, 2019, to November 15, 2019.
 6        IT IS SO ORDERED.
 7 Dated: October 29, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
                             ORDER ON STIPULATION TO EXTEND TIME
                                  TO RESPOND TO COMPLAINT
